Title: From Thomas Jefferson to David Humphreys, 20 January 1809
From: Jefferson, Thomas
To: Humphreys, David


                  
                     Sir
                     
                     Washington Jan. 20. 09.
                  
                  I have to acknolege the reciept of your favor of Dec. 12. and to return you my thanks for the cloth furnished me. it came in good time, & does honour to your manufactory, being as good as any one would wish to wear in any country. amidst the pressure of evils with which the belligerent edicts have afflicted us, some permanent good will arise. the spring given to manufactures will have durable effects. knowing most of my own state, I can affirm with confidence that were free intercourse opened again tomorrow she would never again import one half of the coarse goods which she has done down to the date of the edicts. these will be made in our families. for finer goods we must resort to the larger manufactories established in the towns. some jealousy of this spirit of manufacture seems excited among commercial men. it would have been as just when we first began to make our own ploughs & hoes. they have certainly lost the profit of bringing these from a foreign country. my idea is that we should encourage home manufactures to the extent of our own consumption of every thing of which we raise the raw material. I do not think it fair in the shipowners to say we ought not to make our axes, nails &c. here that they may have the benefit of carrying the iron to Europe & bringing back the axes, nails &c. our agriculture will still afford surplus produce enough to employ a due proportion of navigation. wishing every possible success to your undertaking, as well for your personal, as the public benefit, I salute you with assurances of great esteem & respect.
                  
                     Th: Jefferson
                     
                  
               